[AIP Mutual Funds Logo] Hedge Fund Strategies in a Mutual FundSM ALPHA HEDGED STRATEGIES FUND Ticker Symbol ALPHX BETA HEDGED STRATEGIES FUND Ticker Symbol BETAX PROSPECTUS INVESTMENT ADVISOR No Load Shares Alternative Investment Partners, LLC April 30, 2008 The mutual fund advisor dedicated exclusively to alternative investment strategiesSM PORTFOLIO RESEARCH CONSULTANT Trust Advisors LLC Style Management and Portfolio Analytics These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. www.aipfunds.com 1.877.LOW.BETA 1 ALPHA HEDGED STRATEGIES FUND BETA HEDGED STRATEGIES FUND AIP Alternative Strategies Funds (the “Trust”) currently offers two funds to investors — Alpha Hedged Strategies Fund (“Alpha”) and Beta Hedged Strategies Fund (“Beta”) (each, a “Fund”).Each Fund’s investment objective is to achieve consistent absolute returns with low and moderate correlation to traditional financial market indices, respectively.As with any mutual fund, there can be no guarantee that the investment objective of either Fund will be achieved. This prospectus has information you should know before investing.Please read it carefully and keep it with your investment records. Investment Advisor Alternative Investment Partners, LLC Portfolio Research Consultant Trust Advisors LLC Investment Sub-Advisors to Underlying Funds Alpha Equity Management, LLC Osage Energy Partners, L.P. AlphaStream Capital Management, LLC Pacificor, LLC Castle Peak Asset Management, LLC Quattro Global Capital, LLC Concise Capital Management, LP Sage Capital Management, LLC Deltec Asset Management, LLC Seagate Global Advisors, LLC Duncan-Hurst Capital Management, L.P. Simran Capital Management, LLC FrontFour Capital Group, LLC Smith Breeden Associates, Inc. GAMCO Asset Management, Inc. Starboard capital Partners, L.P. Goldberg Advisors, LLC Sunnymeath Asset Management, Inc. Graybeard Capital, LLC TWIN Capital Management, Inc. Hovan Capital Management, LLC Venus Capital Management, Inc. KDC Investment Management, LP Viewpoint Investment Partners Nicholas Investment Partners, L.P. Zacks Investment Management, Inc. Opportunity Research Group, LLC The Trust has obtained an exemptive order from the Securities and Exchange Commission (“SEC”) that permits the Advisor, subject to approval by the Trust’s Board of Trustees, to change sub-advisors engaged by the Advisor to conduct the investment programs of each Fund without shareholder approval. 2 TABLE OF CONTENTS RISK/RETURN SUMMARY 2 PERFORMANCE 7 FEES AND EXPENSES 10 IMPORTANT INFORMATION REGARDING DIVIDENDS ON SHORT SALES AND INTEREST ON FUND BORROWING 11 FINANCIAL HIGHLIGHTS 12 INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES, POLICIES AND RELATED RISKS 14 FUNDS OF FUNDS STRUCTURE 20 MASTER/FEEDER STRUCTURE 20 SHARE CLASSES 21 PORTFOLIO HOLDINGS INFORMAION 21 INVESTMENT ADVISOR 21 PORTFOLIO RESEARCH CONSULTANT 24 INVESTMENT SUB-ADVISORS 24 PORTOLIO MANAGERS 30 NET ASET VALUE 30 HOW TO PURCHASE SHARES 30 REDEMPTIONS 33 TOOLS TO COMBAT FREQUENT TRANSACTIONS 36 TAX STATUS, DIVIDENDS AND DISTRIBUTIONS 37 Please find the Funds’ Notice of Privacy Policy & Practices inside the back cover of this Prospectus. 1 RISK/RETURN SUMMARY Investment Objective Alpha Hedged Strategies Fund Alpha seeks to achieve consistent absolute returns with low correlation to traditional financial market indices.Alpha uses the S&P 500® Index, the Lehman Brothers Aggregate Bond Index, the 90-Day Treasury bill and the Hedge Fund Research, Inc. (“HFRI”) Fund of Funds Conservative Index as its benchmarks. Beta Hedged Strategies Fund Beta seeks to achieve consistent absolute returns with moderate correlation to traditional financial market indices.Beta uses the S&P 500 Index, the 90-Day Treasury bill and the HFRI Fund of Funds Strategic Index as its benchmarks. Principal Investment Strategies As a mutual fund of funds, each Fund pursues its investment objective by investing in other affiliated mutual funds (“Underlying Funds”).Although Alpha and Beta may invest in some of the same Underlying Funds, the allocation to those Underlying Funds will vary in accordance with each Fund’s investment objective.Alpha will invest its assets with a greater percentage weighting (out of 100% of its total assets) in the more conservative, or fully hedged, Underlying Funds, such asArbitrage - 1 Portfolio (Convertible Bond)and Long/Short Equity – REIT-1 Portfolio, and Underlying Funds that target a beta (a statistical measure of correlation and volatility) compared with the S&P 500 Index, of less than 0.20 over the long-term (based on their respective daily market values); while Beta will invest its assets with a greater weighting in the more aggressive Underlying Funds, with potentially greater net market exposure or volatility, such as Distressed Securities & Special Situations-1 Portfolio and Long/Short Equity – Momentum-1 Portfolio, and Underlying Funds that target a betacompared withthe S&P 500 Index of less than 0.50 over the long-term. Alpha will also use a more modest level of leverage (targeting under 30% of net assets on average over the long-term - where the limit for an open-end mutual fund is 50% of net assets), while Beta will utilize leverage to a greater degree (potentially up to the limit of 50% of net assets). Each Fund is classified as non-diversified and, therefore, is not required to maintain, as to 75% of its assets, 5% or less of its assets in any single issuer.A non-diversified investment company may invest in the securities of fewer issuers than diversified portfolio funds at any one time; as a result, the gains or losses of a single security may have a greater impact on each Fund’s share price.However, through its investments in multiple Underlying Funds, each Fund is expected to indirectly own a diversified portfolio.Each Fund’s strategy to achieve its objective is to invest, indirectly through its investment in the Underlying Funds, at least 80% of its assets in publicly traded securities that afford strategic and tactical opportunities to employ absolute return or hedged strategies.The Funds will provide shareholders with 60 days’ notice before changing this 80% investment policy, which policy may be changed without shareholder vote. Other than assets temporarily invested for defensive purposes as set forth below, each Fund’s assets will be invested in the Underlying Funds and not in equity, debt or derivative securities directly.The investment policies and restrictions with regard to investments and the associated risks set forth below and throughout this prospectus are those of the Underlying Funds and are applicable to the Funds as a result of each Fund’s investment in the Underlying Funds.Each Fund’s performance and ability to achieve its objective relies on that of the Underlying Funds in which it invests. The Funds have no policy with respect to the capitalization of issuers in which they may invest and thus may invest in securities of all market capitalizations (small, mid and large capitalization companies).These securities may include common and preferred stock, and other debt instruments including convertible debt, options and futures, as well as privately negotiated options.The Funds are not limited by maturity, duration or credit quality when investing in debt instruments. 2 The Funds may take temporary defensive positions in high quality, U.S. short-term debt securities or other money market instruments in response to adverse market, economic, political or other conditions.The Funds may invest in foreign securities, depositary receipts relating to foreign securities and may enter into equity, interest rate, index and currency rate swap agreements.In connection with certain hedged strategies pursued by the Underlying Funds, their investments may be in foreign securities.The Funds may invest a substantial portion of their assets in securities that are not publicly traded, but that are eligible for purchase and sale by certain qualified institutional buyers pursuant to Rule 144A under the Securities Act of 1933, as amended, as well as other restricted securities.While the Funds may invest a substantial portion of their assets in restricted securities, they may not invest more than 15% of their assets in illiquid securities.The Underlying Funds may also invest up to 25% of their assets in shares of other investment companies that invest in the types of securities mentioned above, including shares of exchange-traded funds (“ETFs”). Absolute Return Strategies: Alternative Investment Partners, LLC (the “Advisor”) seeks to utilize multiple Underlying Funds, rather than a single portfolio, that employ various absolute return strategies whose performance is not correlated with major financial market indices.Each Underlying Fund is an affiliated registered investment company that is not publicly offered.The Advisor believes that the use of such Underlying Funds may mitigate losses in generally declining markets because the Funds will be invested in multiple Underlying Funds each managed by one or more sub-advisors utilizing non-correlated strategies.However, there can be no assurance that losses will be avoided.Investment strategies that have historically been non-correlated or demonstrated low correlations to one another or to major world financial market indices may become correlated at certain times, such as during a liquidity crisis in global financial markets.During such periods, certain hedging strategies may cease to function as anticipated.The Underlying Funds intend to use multiple absolute return strategies.For the descriptions of the major absolute return strategies to be employed by the Underlying Funds that are included in the list below, please refer to pages 23-25. • Event Driven Strategies • Relative Value/Arbitrage Strategies • Distressed Securities Strategies • Market Neutral Equity Strategies • Long/Short Equity Strategies • Long-Only Equity Strategies • Market or Sector Timing/Trading Strategies • Fixed Income and High Yield Investment Strategies • Privately Negotiated Options Strategies To achieve each Fund’s objective, the Advisor will utilize affiliated Underlying Funds managed by the Advisor and sub-advised by multiple sub-advisors (the “Sub-Advisors”) with expertise in various types of absolute return investment strategies.For purposes of complying with their investment restrictions, the Funds will look through to the holdings of the Underlying Funds.The Sub-Advisors may use a variety of investment techniques to hedge the Funds against various risks or other factors that generally affect the values of portfolio securities as well as for non-hedging purposes.These techniques may involve the use of derivative transactions, and may change over time as new instruments and techniques are introduced or as a result of regulatory or market developments.These techniques may include simultaneously taking long and short positions on similar stock securities for which there exists an attractive spread to their relative valuations.This may involve having a long position on a stock and a short position on the same stock.The net effect of such transactions is to remove general market risk from the portfolio, as the long and short nature of offsetting positions tends to cancel out the effect of general market movements on the securities.In an instance where a position is entered into that is long only or short only, such positions are taken for non-hedging purposes.Certain of these special investment techniques are speculative and involve a high degree of risk, particularly when used for non-hedging purposes. 3 In order to facilitate the efficient supervision and management of the Sub-Advisors by the Advisor and the Trust’s Board of Trustees (the “Board of Trustees,” “Board” or “Trustees”), the Trust and the Advisor applied for, and the SEC approved, an exemptive order, which is also applicable to the Underlying Funds in the Underlying Funds Trust, that permits the Advisor, subject to certain conditions and approval by the Board of Trustees, but without shareholder approval, to hire new Sub-Advisors, change the terms of particular agreements with Sub-Advisors or continue the employment of existing Sub-Advisors after events that would otherwise cause an automatic termination of a sub-advisory agreement.Within 60 days of employing a new Sub-Advisor, shareholders will receive notification of the change. The Advisor, in conjunction with its affiliate, Trust Advisors LLC, an investment advisor registered with the SEC (the “Portfolio Research Consultant”), selects the Sub-Advisors for the Underlying Funds, subject to Board approval of each Sub-Advisor, and allocates the assets of each Fund among its respective Underlying Funds.The Advisor and Portfolio Research Consultant review a wide range of factors in evaluating each Sub-Advisor including, but not limited to, past investment performance during various market conditions, investment strategies and processes used, structures of portfolios and risk management procedures, reputation, experience and training of key personnel, correlation of results with other Sub-Advisors, assets under management and number of clients. Principal Investment Risks As with all mutual funds, investing in the Funds entails risks, to varying degrees, which could cause the Funds and you to lose money.Although investing in either or both Alpha and Beta may entail the following risks, the degree of each of these risks may also vary between Alpha and Beta, based on their individual allocation mix, leverage applied and investment objectives.The principal risks of investing in the Funds are as follows: • Aggressive Investment Risks: The Underlying Funds may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although many of the Underlying Funds use hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and some Underlying Funds may use long only or short only strategies. The absolute return strategies employed by the Funds generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent absolute returns will be achieved. • Arbitrage Trading Risks: The principal risk associated with the Underlying Funds’ arbitrage investment strategies is that the underlying relationships between securities in which the Underlying Funds take investment positions may change in an adverse manner, in which case the Underlying Funds may realize losses. 4 • Short Sale/Put and Call Options Risks: The Underlying Funds may engage in various hedging practices, which entail substantial risks. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition. If an acquisition is called off or otherwise not completed, each Underlying Fund may realize losses on the shares of the target company it acquired and on its short position in the acquirer’s securities. Also, options transactions involve special risks that may make it difficult or impossible to unwind a position when an Underlying Fund desires. • Derivative Securities Risks: The Underlying Funds may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Underlying Funds and therefore the Funds. The Underlying Funds could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Underlying Funds are unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. • Distressed Securities Risks: Some of the risks involved with distressed securities include legal difficulties and negotiations with creditors and other claimants that are common when dealing with distressed companies. Because of the relative illiquidity of distressed debt and equity, short sales are difficult, and most funds are primarily long. Some relative value trades are possible, selling short one class of a distressed company’s capital structure and purchasing another. Among the many risks associated with distressed investing are the time lag between when an investment is made and when the value of the investment is realized and the legal and other monitoring costs that are involved in protecting the value of the Underlying Funds’ claims. • Options and Futures Risks: The Underlying Funds may invest in options and futures contracts. The Underlying Funds also may invest in so-called “synthetic options” or other derivative instruments written by broker-dealers or other financial intermediaries. Options transactions may be effected on securities exchanges or in the over the counter market. When options are purchased over the counter, the Underlying Funds bear the risk that the counter-party that wrote the option will be unable or unwilling to perform its obligations under the option contract. Such options may also be illiquid, and in such cases, the Underlying Funds may have difficulty closing out their positions. To read about additional information concerning this particular risk, please see “Options and Futures Risks” in “Additional Investment Risks” below. • Privately Negotiated Options Risks: The Underlying Funds may invest in privately negotiated options. Each privately negotiated option will be based on an asset or a basket of securities selected by each Underlying Fund. The counterparty to each privately negotiated option will typically be a financial institution (or an affiliate of a financial institution) that is experienced in the field of alternative investments. Upon expiration or termination of a privately negotiated option, each Underlying Fund will be entitled to a cash payment from the counterparty if the value of the asset or basket at that time is favorable to each Underlying Fund in comparison to the exercise price for the privately negotiated option.As with more traditional options, privately negotiated options will allow for the use of economic leverage. Although each Underlying Fund will not be exposed to risk of loss in excess of its payment for a privately negotiated option, each Underlying Fund may incur losses that are magnified by the use of leverage and the payment of fees to the counterparty.Each Underlying Fund will also be exposed to the risk that the counterparty is unable to pay the settlement price upon the termination or expiration of a privately negotiated option. 5 • Smaller Capitalization Risks: The Underlying Funds may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements then larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. • Credit Risk: Debt obligations are generally subject to the risk that the issuer may be unable to make principal and interest payments when they are due. There is also the risk that the securities could lose value because of a loss of confidence in the ability of the borrower to pay back debt. Non-investment grade debt—also known as “high-yield bonds” and “junk bonds”—have a higher risk of default and tend to be less liquid than higher-rated securities. • Interest Rate Risk: Fixed income securities are subject to the risk that the securities could lose value because of interest rate changes. For example, bonds tend to decrease in value if interest rates rise. Debt obligations with longer maturities sometimes offer higher yields, but are subject to greater price shifts as a result of interest rate changes than debt obligations with shorter maturities. • Swap Agreement Risks: The Underlying Funds may enter into equity, interest rate, index, credit defaultand currency rate swap agreements. Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than a year. In a standard swap transaction, two parties agree to exchange the returns earned on specific assets, such as the return on, or increase in value of, a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a “basket” of securities representing a particular index. A swap contract may not be assigned without the consent of the counter-party, and may result in losses in the event of a default or bankruptcy of the counter-party. • Foreign Securities Risks: The Underlying Funds may invest in foreign securities, foreign currency contractsand depository receipts relating to foreign securities. Investments in foreign financial markets, including developing countries, present political, regulatory and economic risks which are significant and which may differ in kind and degree from the risks presented by investments in the U.S. financial markets. These may include changes in foreign currency exchange rates or controls, greater price volatility, differences in accounting standards and policies and in the type and nature of disclosures required to be provided by foreign issuers, substantially less liquidity, controls on foreign investment, and limitations on repatriation of invested capital. The exposure of the Underlying Funds to developing country financial markets may involve greater risk than a portfolio that invests only in developed country financial markets. · Non-Diversification Risk: A fund that is a non-diversified investment company means that more of a fund’s assets may be invested in the securities of a single issuer than a diversified investment company.This may make the value of a fund’s shares more susceptible to certain risk than shares of a diversified investment company.As a non-diversified fund, each Fund has greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. 6 PERFORMANCE Alpha Hedged Strategies Fund The following performance information indicates some of the risks of investing in the No Load shares of Alpha.The bar chart below illustrates how Alpha’s total return has varied from year to year.The table below illustrates Alpha’s No Load shares’ average annual returns over time compared with a domestic broad-based market index, as well as indices that measure a number of global markets.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Calendar Year Total Returns As of December 31, 2007 Date Return Best Quarter December 31, 2004 6.76% Worst Quarter June 30, 2003 -1.00% 7 Average Annual Total Returns For the Periods Ended December 31, 2007 One Year Five Year Since Inception (September 23, 2002) Alpha Hedged Strategies Fund Return Before Taxes 8.25% 8.04% 7.17% Return After Taxes on Distributions(1) 6.21% 7.61% 6.78% Return After Taxes on Distributions and Sale of Fund Shares(1) 6.10% 6.80% 6.05% S&P 500® Index(2) (reflects no deduction for fees, expenses, or taxes) 5.49% 12.82% 13.40% LB Aggregate Bond Index(3) (reflects no deduction for fees, expenses, or taxes) 6.97% 4.42% 4.57% 90-day Treasury bill(4) (reflects no deduction for fees, expenses, or taxes) 4.55% 3.02% 2.94% HFRI Fund of Funds Conservative Index(5) (reflects no deduction for fees, expenses, or taxes) 7.33% 7.29% 7.37% (1) After–tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, the after-tax returns are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. (2) The S&P 500 Index is a broad-based measurement of changes in stock market conditions based on the average performance of 500 widely held stocks including industrial, transportation, financial, and utility stocks. The composition of the 500 stocks is flexible and the number of issues in each sector varies over time.You cannot invest directly in an index. (3) The Lehman Brothers Aggregate Bond Index is composed of securities from Lehman Brothers Government/Corporate Bond Index, Mortgage-Backed Securities Index and Asset-Backed Securities Index.The index’s total return consists of price appreciation/depreciation plus income as a percentage of the original investment.You cannot invest directly in an index. (4) The 90-day Treasury bill is a U.S. government debt security with a maturity of three months or 90 days. Treasury bills are issued through a competitive bidding process at a discount from par. This means they do not pay fixed interest payments like most bonds do. (5) The Hedge Fund Research, Inc. (“HFRI”) Fund of Funds Conservative Index consists of funds of funds classified as “Conservative” which exhibit one or more of the following characteristics: seeks consistent returns by primarily investing in funds that generally engage in more “conservative” strategies such as Equity Market Neutral, Fixed Income Arbitrage, and Convertible Arbitrage; exhibits a lower historical annual standard deviation than the HFRI Fund of Funds Composite Index. A fund in the HFRI Fund of Funds Conservative Index shows generally consistent performance regardless of market conditions. You cannot invest directly in an index.The “since inception” data for the HFRI Fund of Funds Conservative Index is as of September 30, 8 Beta Hedged Strategies Fund The following performance information indicates some of the risks of investing in the No Load shares of Beta.The bar chart below illustrates Beta’s No Load shares’ total return for the past year.The table below illustrates Beta’s average annual returns compared with a domestic broad-based market index, as well as indices that measures a number of global markets.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Calendar Year Total Return As of December 31, 2007 Date Return Best Quarter June 30, 2007 5.79% Worst Quarter December 31, 2007 -2.22% Average Annual Total Returns For the Periods Ended December 31, 2007 One Year Since Inception (April 28, 2006) Beta Hedged Strategies Fund Return Before Taxes 10.35% 3.96% Return After Taxes on Distributions(1) 8.54% 2.94% Return After Taxes on Distributions and Sale of Fund Shares(1) 7.41% 2.95% S&P 500® Index(2) (reflects no deduction for fees, expenses, or taxes) 5.49% 9.07% 90-day Treasury bill(3) (reflects no deduction for fees, expenses, or taxes) 4.55% 4.75 % HFRI Fund of Funds Strategic Index(4) (reflects no deduction for fees, expenses, or taxes) 12.28% 9.19% (1) After–tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, the after-tax returns are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. 9 (2) The S&P 500® Index is a broad-based measurement of changes in stock market conditions based on the average performance of 500 widely held stocks including industrial, transportation, financial, and utility stocks. The composition of the 500 stocks is flexible and the number of issues in each sector varies over time.You cannot invest directly in an index. (3) The 90-day Treasury bill is a U.S. government debt security with a maturity of three months or 90 days. Treasury bills are issued through a competitive bidding process at a discount from par. This means they do not pay fixed interest payments like most bonds do. (4) The HFRI Fund of Funds Strategic Index consists of funds of funds classified as "Strategic" which exhibit one or more of the following characteristics: seeks superior returns by primarily investing in funds that generally engage in more opportunistic strategies such as Emerging Markets, Sector specific, and Equity Hedge; exhibits a greater dispersion of returns and higher volatility compared to the HFRI Fund of Funds Composite Index. A fund in the HFRI Fund of Funds Strategic Index tends to outperform the HFRI Fund of Funds Composite Index in up markets and underperform the index in down markets.You cannot invest directly in an index.The “since inception” data for the HFRI Fund of Funds Strategic Index is as of April 30, FEES AND EXPENSES Alpha Beta Shareholder Fees(1) (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None None Maximum Deferred Sales Charge (Load) None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Other Distributions None None Redemption Fee None None Exchange Fee None None Maximum Account Fee(2) None None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees None None Distribution (Rule 12b-1) Fees None None Other Expenses(3) 3.10% 2.97% Acquired Fund Fees and Expenses (“AFFE”)(4) 3.00% 3.00% Total Annual Fund Operating Expenses(5) 6.10% 5.97% (1) Although no sales loads or transaction fees are charged shareholders will be charged a fee by the Funds’ transfer agent for outgoing wire transfers, returned checks, exchanges and stop payment orders. (2) IRA accounts will be charged a $15.00 annual maintenance fee. (3) Other Expenses include, but are not limited to the operating services fee, shareholder servicing fee and interest expense and dividends on short positions, but do not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.Please see the “Investment Advisor” section of this Prospectus for a more complete list of these types of expenses. (4) AFFE represents the pro rata expenses indirectly incurred by the Funds as a result of investing in the Underlying Funds that have their own expenses.AFFE are not used to calculate a Fund’s net asset value (“NAV”). AFFE does not take into account the interest credit that each Fund earns on cash proceeds of short sales, which serves as collateral for short positions.Such interest credit is estimated to be 1.78% and 1.07% for Alpha and Beta, respectively.Total Annual Operating Expenses for the Underlying Funds (excluding dividends on short positions and interest expense, and also excluding the interest credit that each Fund earns on cash proceeds of those short sales) are capped contractually each year at 3.00% (which includes an Advisory fee of 2.50%, and an Operating Services fee of 0.50%). (5) This ratio includes interest expense and dividends on short positions incurred by both the Funds and the Underlying Funds, totaling 2.11% and 1.98% for Alpha and Beta, respectively.Excluding interest expense and dividends on short positions (which are not capped contractually and will change year to year based on portfolio execution decisions and prevailing money market rates), the Total Annual Fund Operating Expense of each Fund (which includes an Advisory fee of 2.50%, a Shareholder Servicing fee of 0.25%, and a combined Operating Services fee of 1.24% - these fees are capped contractually each year), including its pro-rata share of expenses paid by the Underlying Funds would be 3.99%. Example This example is intended to help you compare the cost of investing in the Funds with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in a Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year, you reinvest all dividends and capital gains distributions and that the Funds’ total expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 10 1 Year 3 Years 5 Years 10 Years Alpha $607 $1,800 $2,967 $5,775 Beta $594 $1,765 $2,913 $5,688 IMPORTANT INFORMATION REGARDING DIVIDENDS ON SHORT SALES AND INTEREST ON FUND BORROWING The Funds, through their investment in affiliated Underlying Funds, use modest leverage and short-selling techniques in pursuing their strategies.Total Annual Fund Operating Expenses includes expenses paid by the Funds to vendors and their pro-rata share of such expenses paid by the Underlying Funds; also included are dividends paid out on short positions, and interest on borrowing for leverage purposes.However, Total Annual Fund Operating Expenses excludes brokerage commissions.Also, the short dividends expense is typically offset, in its entirety or in part, by the income derived from earnings on the cash proceeds of the short sales.The actual impact of these expenses and income on the Funds may vary dramatically from year-to-year along with prevailing short-term interest rates, and portfolio composition and executive decisions.Total Annual Fund Operating Expenses for Alpha and Beta, which includes the Funds’ expenses and their pro-rata share of expenses paid by the Underlying Funds (which includes an Advisory fee of 2.50% and an Operating Services fee of 0.50%) and excludes these short dividends expense and income items, are capped contractually at3.99%. 11 FINANCIAL HIGHLIGHTS The financial highlights tables that follow are intended to help you understand each Funds’ No Loadshares’ financial performance since each Fund’s commencement.In 2006, each Fund changed its fiscal year end from July 31 to December 31.Certain information reflects financial results for a single Fund share.The total returns in the table represent the rate that an investor would have earned on an investment in the Funds (assuming reinvestment of all dividends and distributions).The financial highlights below have been derived from the Funds' financial statements. The financial statements for the fiscal year ended December 31, 2007, have been audited by KPMG LLP, the Funds' independent registered public accounting firm. The financial statements for the prior periods were audited by the Funds' prior independent registered public accounting firm.KPMG LLP’s report, along with the Funds’ financial statements, are included in the Funds’ Annual Report, which is available upon request. No Load Period from Period from August 1, September 23, Year 2006 Year Year Year 2002(1) Ended through Ended Ended Ended through ALPHA HEDGED December 31, December 31, July 31, July 31, July 31, July 31, STRATEGIES FUND 2007 2006(2) 2006 2005 2004 2003 Per Share Data(3): Net Asset Value, Beginning of Period $ 13.27 $ 12.85 $ 12.10 $ 10.73 $ 9.81 $ 10.00 Gain (Loss) from Investment Operations: Net investment income (loss)(4)(9). . 0.04 0.10 (0.05 )(8) (0.09 ) (0.24 ) (0.17 ) Net realized and unrealized gain (loss) on investments 1.02 0.32 0.84 (8) 1.46 1.17 (0.02) Total Gain (Loss) from Investment Operations Less Dividends and Distributions: 1.06 0.42 0.79 1.37 0.93 (0.19 ) Net investment income (0.25 ) — (0.04 ) — (0.01 ) — Net realized gains (0.78 ) — Total Dividends and Distributions (1.03 ) — (0.04) — (0.01 ) — Net Asset Value, End of Period $ 13.30 $ 13.27 $ 12.85 $ 12.10 $ 10.73 $ 9.81 Total Return 8.25 % 3.27 %(6) 6.56 % 12.77 % 9.42 % (1.90 %)(6) Ratios/Supplemental Data: Net assets (000’s omitted), end of period Ratio of expenses including dividends on short positions and interest expense to average net assets $ 704,681 $ 279,109 $ 245,399 $ 123,035 $ 17,786 $ 11,835 Ratio of expenses excluding dividends on short positions and interest expense to average net assets: 6.10 %(5)(10) 4.51 %(5)(7) 5.75 %(5) 4.96 % 5.27 % 4.92 %(7) Ratio of net investment income including dividends on short positions and interest expense to average net 3.99 %(5) 3.99 %(5)(7) 3.99 %(5) 3.99 % 3.99 % 3.99 %(7) assets: 0.32 % 1.92 %(7) (0.42 %)(8) (0.88 )% (2.36 )% (2.00 %)(7) Ratio of interest expense and dividends on short positions to average net assets: 2.11 %(10) 0.52 %(7) 1.76 % 0.97 % 1.28 % 0.93 %(7) Portfolio turnover rate(6) 0 % 3 % 137 % 112 % 146 % 186 % (1) Commencement of operations. (2) The Fund’s fiscal year end was changed from July 31 to December 31, resulting in a five-month annual reporting period. (3) Information presented relates to a share of capital stock outstanding for the entire period. (4) Net investment income (loss) per share before interest expense and dividends on short positions for the year ended December 31, 2007, the period ended December 31, 2006, and years ended July 31, 2006, July 31, 2005, and July 31, 2004 and period ended July 31, 2003 were $0.18, $0.13, $0.21, $0.01, ($0.65), and ($0.51), respectively. 12 (5) Includes expenses from the Underlying Funds Trust in which the Fund invests. The indirect annualized expense ratio for such expenses is 3.00% for the annual operating expenses, plus interest and dividends on short sales. See Note 6 of notes to financial statements for a further explanation of the expense arrangements due to the reorganization of the Fund on April 28, 2006. (6) Not Annualized. (7) Annualized. (8) Net Investment Income per share and ratio data has been changed to reflect a reclassification of short-term capital gains. (9) Net Investment Income (loss) per share represents net investment income (loss) divided by the average shares outstanding throughout the period. (10) Includes interest expense and dividends on short positions from the Underlying Funds Trust in which the Fund invests. No Load Period from Period from Year August 1, 2006 April 28, 2006(1) Ended through through December 31, December 31, July 31, BETA HEDGED STRATEGIES FUND 2007 2006(2) 2006 Per Share Data(3): Net Asset Value, Beginning of Period $ 12.10 $ 11.52 $ 12.50 Gain (Loss) from Investment Operations: Net investment income (loss)(4)(9) 0.04 (0.07 ) (0.02 )(8) Net realized and unrealized gain (loss) on investments 1.18 0.65 (0.96 )(8) Total Gain (Loss) from Investment Operations 1.22 0.58 (0.98 ) Less Dividends and Distributions: Net investment income (0.06 ) — — Net realized gains (0.79 ) — — Total Dividends and Distributions (0.85 ) — — Net Asset Value, End of Period $ 12.47 $ 12.10 $ 11.52 Total Return 10.35 % 5.03 %(6) (7.84 %)(6) Ratios/Supplemental Data: Net assets (000’s omitted), end of period $ 29,149 $ 5,412 $ 5,676 Ratio of expenses including dividends on short positions and interest expense to average net assets: 5.97 %(5)(10) 5.09 %(5)(7) 5.07 %(4)(7) Ratio of expenses excluding dividends on short positions and interest expense to average net assets: 3.99 %(5) 3.99 %(5)(7) 3.99 %(4)(7) Ratio of net investment income including dividends on short positions and interest expense to average net assets: 0.30 % (1.36 %)(7) (0.54 %)(7)(8) Ratio of interest expense and dividends on short positions to average net assets: 1.98 %(5)(10) 1.10 %(7) 1.08 %(7) Portfolio turnover rate(6) 0 % 1 % 0 % (1) Commencement of operations. (2) The Fund’s fiscal year end was changed from July 31 to December 31, resulting in a five-month annual reporting period. (3) Information presented relates to a share of capital stock outstanding for the entire period. (4) Net investment income per share before interest expense and dividends on short positions for the year ended December 31, 2007 and the periods ended December 31, 2006 and July 31, 2006 was $0.21, ($0.01) and $0.05, respectively. (5) Includes expenses from the Underlying Funds Trust in which the Fund invests. The indirect annualized expense ratio for such expenses is 3.00% for the annual operating expenses, plus interest and dividends on short sales. See Note 6 for a further explanation of the expense arrangements due to the reorganization of the Fund on April 28, (6) Not Annualized. (7) Annualized. (8) Net Investment Income per share and ratio data has been changed to reflect a reclassification of short-term capital gains. (9) Net Investment Income (loss) per share represents net investment income (loss) divided by the average shares outstanding throughout the period. (10) Includes interest expense and dividends on short positions from the Underlying Funds Trust in which the Fund invests. 13 INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES, POLICIES ANDPRINCIPAL RISKS Investment Objectives The Alpha Hedged Strategies Fund seeks to achieve consistent absolute returns with low correlation to traditional financial market indices. The Beta Hedged Strategies Fund seeks to achieve consistent absolute returns with moderate correlation to traditional financial market indices.Each Fund’s investment objective may be changed without shareholder approval. Principal Investment Strategies and Policies To achieve its investment objective, each Fund, under normal market conditions, will invest at least 80% of its total assets in securities that afford strategic and tactical opportunities to employ relative value and arbitrage-trading strategies in a variety of publicly traded securities.The securities held by each Fund may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, and shares of investment companies.Each Fund seeks to achieve its objective by allocating its assets among a professionally selected group of Underlying Funds that employ a variety of investment techniques and strategies.
